Exhibit 10.7

 
 Allen & Overy LLP
 
Allen & Overy LLP
 
MORTGAGE OF SHARES
Between
 
INYX, INC.
 
and
 
WESTERNBANK PUERTO RICO
 
 
          August 2005






--------------------------------------------------------------------------------

 


 
CONTENTS
 
ClausePage
 


1
 
Interpretation
 
1
 
2
 
Creation of Security
 
3
 
3
 
Representations
 
3
 
4
 
Restrictions on dealings
 
4
 
5
 
Shares
 
4
 
6
 
When Security becomes enforceable
 
6
 
7
 
Enforcement of Security
 
6
 
8
 
Receiver
 
7
 
9
 
Powers of Receiver
 
8
 
10
 
Application of proceeds
 
9
 
11
 
Expenses and indemnity
 
10
 
12
 
Delegation
 
10
 
13
 
Further assurances
 
10
 
14
 
Power of attorney
 
11
 
15
 
Preservation of Security
 
11
 
16
 
Changes to the Parties
 
12
 
17
 
Miscellaneous
 
13
 
18
 
Release
 
13
 
19
 
Notices
 
13
 
20
 
Language
 
14
 
21
 
Severability
 
14
 
22
 
Waivers and remedies cumulative
 
14
 
23
 
Counterparts
 
15
 
24
 
Governing law
 
15
 
25
 
Enforcement
 
15
 
           
Signatories 
   
17
 

 
 

--------------------------------------------------------------------------------





 
  THIS DEED is dated             August, 2005
 
  BETWEEN:
 

(1)  
INYX, INC. (a corporation registered in Nevada, USA) (the Chargor); and

 

(2)  
WESTERNBANK PUERTO RICO (the Lender).

 
  BACKGROUND:
 

(A)  
The Chargor enters into this Deed in connection with the Credit Agreement (as
defined below).

 

(B)  
It is intended that this document takes effect as a deed notwithstanding the
fact that a party may only execute this document under hand.

 
  IT IS AGREED as follows:
 

1.  
INTERPRETATION

 

1.1  
Definitions

 
In this Deed:
 
Act means the Law of Property Act 1925.
 
Borrowers means the Chargor, Inyx USA Limited (a company incorporated in the
Isle of Man), INyx Pharma Limited the Company and Celltech Manufacturing
Services Limited (to be renamed Ashton Pharmaceuticals Limited) each a Borrower.
 
Company means INyX Europe Limited, a limited liability company incorporated in
England with registered number 5370001.
 
Credit Agreement means the loan and security agreement dated as of on or about
31st August 2005 between the Company and Celltech Manufacturing Services Limited
as borrowers and the Lender.
 
Financing Agreement means an agreement defined as a Financing Agreement in each
of the Credit Agreement and Parent Credit Agreement.
 
Obligor means each Borrower, the Chargor and any other Subsidiary of the Company
which has given any guarantee or security interest in favour of the Lender in
respect of the liabilities of the Company or the Borrowers under the Financing
Agreements.
 
Parent Credit Agreement means the loan and security agreement dated as of 31
March 2005 as amended and supplemented from time to time (including without
limitation, as amended on 11 May 2005) between the Chargor, Inyx USA Limited and
INyx Pharma Limited as borrowers and the Lender.
 
Party means a party to this Deed.
 
Receiver means an administrative receiver, a receiver and manager or a receiver,
in each case, appointed under this Deed.
 
1

--------------------------------------------------------------------------------


Related Rights means:
 

(a)
any dividend or interest paid or payable;

 

(b)
any right, money or property accruing or offered at any time by way of
redemption, substitution, exchange, bonus or preference, under option rights or
otherwise;

 
in relation to that stock, share, debenture, bond or other security.
 
Secured Liabilities means all present and future obligations and liabilities
(whether actual or contingent and whether owed jointly or severally or in any
other capacity whatsoever) of each Obligor to the Lender, except for any
obligation which, if it were so included, would result in this Deed contravening
any law (including Section 151 of the Companies Act 1985).
 
Security Assets means all assets of the Chargor the subject of any security
created by this Deed.
 
Security Period means the period beginning on the date of this Deed and ending
on the date on which all the Secured Liabilities have been unconditionally and
irrevocably paid and discharged in full.
 
Shares means all of the issued shares in the share capital of the Company.
 

1.2  
Construction

 

(a)  
Words and expressions defined in the Credit Agreement have, unless expressly
defined in this Deed, the same meaning when used in this Deed.

 

(b)  
The principles of construction set out in the first paragraph of Section 1
(Definitions) of the Credit Agreement will apply to this Deed as if they were
set out in this Deed.

 

(c)  
(i)    The term Financing Agreement includes all amendments and supplements
including supplements providing for further advances; and

 

(ii)   
the term this Security means any security created by this Deed.

 

(d)  
Any covenant of the Chargor under this Deed (other than a payment obligation)
remains in force during the Security Period.

 

(e)  
If the Lender considers that an amount paid to it under a Financing Agreement is
capable of being avoided or otherwise set aside on the liquidation or
administration of the payer or otherwise, then that amount will not be
considered to have been irrevocably paid for the purposes of this Deed.

 

(f)  
Unless the context otherwise requires, a reference to a Security Asset includes:

 

(i)    
the proceeds of sale of that Security Asset; and

 

(ii)   
any present and future asset of that type.

 
2

--------------------------------------------------------------------------------


 

2.  
CREATION OF SECURITY

 

2.1  
General

 
All the security created under this Deed:
 

(a)  
is created in favour of the Lender;

 

(b)  
is security for the payment of all the Secured Liabilities; and

 

(c)  
is made with full title guarantee in accordance with the Law of Property
(Miscellaneous Provisions) Act 1994.

 

2.2  
Security

 
The Chargor charges:
 

(a)  
by way of a first equitable mortgage all the Shares owned by it or held by any
nominee on its behalf; and

 

(b)  
by way of a first fixed charge, all Related Rights.

 

3.  
REPRESENTATIONS

 

3.1  
Representations

 
The Chargor makes the representations set out in this Clause to the Lender.
 

3.2  
Status

 
It is a corporation duly organised and of good standing under the laws of the
jurisdiction of its incorporation.
 

3.3  
Powers and authorities

 
It has the power to enter into and perform, and has taken all necessary action
to authorise the entry into and performance of, this Deed and the transactions
contemplated by this Deed.
 

3.4  
Legal validity

 
Subject to any qualifications as to matters of law contained in any legal
opinion provided to the Lender in connection with the Financing Agreements, this
Deed constitutes its legally valid, binding and enforceable obligation.
 

3.5  
Non-conflict

 
The entry into and performance by it of, and the transactions contemplated by,
this Deed do not and will not conflict with:
 

(a)  
any law or regulation applicable to it; or

 

(b)  
its constitutional documents; or

 

(c)  
any document which is binding upon it or any of its assets in any material
respect.

 
 
3

--------------------------------------------------------------------------------


 

3.6  
Authorisations

 
All authorisations required by it in connection with the entry into,
performance, validity and enforceability of, and the transactions contemplated
by, this Deed have been obtained or effected (as appropriate) and are in full
force and effect.
 

3.7  
Nature of security

 
This Deed creates those security interests it purports to create and is not
liable to be avoided or otherwise set aside on its liquidation or administration
or otherwise.
 

3.8  
Shares

 

(a)  
The Shares are fully paid;

 

(b)  
the Shares represent the whole of the issued share capital of the Company; and

 

(c)  
the Chargor is the sole legal and beneficial owner of the Shares.

 

3.9  
Times for making representations

 

(a)  
The representations set out in this Deed are made on the date of this Deed.

 

(b)  
Each representation under this Deed is deemed to be repeated by the Chargor on
the date of each advance of a loan or issue of a letter of credit under the
Credit Agreement.

 

(c)  
When a representation is repeated, it is applied to the circumstances existing
at the time of repetition.

 

4.  
RESTRICTIONS ON DEALINGS

 
The Chargor must not:
 

(a)  
create or allow to subsist any security interest (other than this Deed) on any
Security Asset; or

 

(b)  
sell, transfer, licence, lease or otherwise dispose of any Security Asset.

 

5.  
SHARES

 

5.1  
Deposit

 
The Chargor must:
 

(a)  
immediately deposit with the Lender, or as the Lender may direct, all
certificates and other documents of title or evidence of ownership in relation
to any Security Asset; and

 

(b)  
promptly execute in blank and deliver to the Lender all share transfers and
other documents which may be requested by the Lender in order to enable the
Lender or its nominees to be registered as the owner or otherwise obtain a legal
title to any Security Asset following an Event of Default.

 
 
4

--------------------------------------------------------------------------------


 

5.2  
Changes to rights

 
The Chargor must not take or allow the taking of any action on its behalf which
may result in the rights attaching to any Security Asset being altered or
further shares in the Company being issued.
 

5.3  
Calls

 

(a)  
The Chargor must pay all calls or other payments due and payable in respect of
any Security Asset.

 

(b)  
If the Chargor fails to do so, the Lender may pay the calls or other payments on
behalf of the Chargor. The Chargor must immediately on request reimburse the
Lender for any payment made by the Lender under this Subclause.

 

5.4  
Other obligations in respect of Security Assets

 

(a)  
(i) The Chargor must comply with all requests for information relating to any
Security Asset which is within its knowledge and which it is required to comply
with by any law (including section 212 of the Companies Act 1985) or its
constitutional documents. If it fails to do so, the Lender may elect to provide
any information which it may have on behalf of the Chargor.

 

(ii)  
The Chargor must promptly supply a copy to the Lender of any information
referred to in subparagraph (i) above.

 

(b)  
The Chargor must comply with all other conditions and obligations assumed by it
in respect of any of Security Asset.

 

(c)  
The Lender is not obliged to:

 

(i)  
perform any obligation of the Chargor;

 

(ii)  
make any payment;

 

(iii)  
make any enquiry as to the nature or sufficiency of any payment received by it
or the Chargor; or

 

(iv)  
present or file any claim or take any other action to collect or enforce the
payment of any amount to which it may be entitled under this Deed,

 
in respect of any Security Asset.
 

5.5  
Voting rights

 

(a)  
Before this Security becomes enforceable, the voting rights, powers and other
rights in respect of the Security Assets will be exercised in any manner which
the Chargor may direct in writing.

 

(b)  
The Chargor must indemnify the Lender against any loss or liability incurred by
the Lender as a consequence of the Lender acting in respect of the Security
Assets on the direction of the Chargor.

 
 
5

--------------------------------------------------------------------------------


 

(c)  
After this Security has become enforceable, the Lender may exercise (in the name
of the Chargor and without any further consent or authority on the part of
the Chargor) any voting rights and any powers or rights which may be exercised
by the legal or beneficial owner of any Investment, any person who is the holder
of any Investment or otherwise.

 

6.  
WHEN SECURITY BECOMES ENFORCEABLE

 

6.1  
Event of Default

 
This Security will become immediately enforceable if an Event of Default is
continuing and the Lender gives notice to the Chargor that this Security is
enforceable.
 

6.2  
Enforcement

 
After this Security has become enforceable, the Lender may in its absolute
discretion enforce all or any part of this Security in any manner it sees fit.
 

7.  
ENFORCEMENT OF SECURITY

 

7.1  
General

 

(a)  
The power of sale and any other power conferred on a mortgage by law (including
under section 101 of the Act) will be immediately exercisable at any time after
this Security has become enforceable.

 

(b)  
For the purposes of all powers implied by law, the Secured Liabilities are
deemed to have become due and payable on the date of this Deed.

 

(c)  
Any restriction on the power of sale or the right of a mortgagee to consolidate
mortgages conferred by law (including under section 93 of the Act) does not
apply to this Security.

 

7.2  
No liability as mortgagee in possession

 
Neither the Lender nor any Receiver will be liable, by reason of entering into
possession of a Security Asset:
 

(a)  
to account as mortgagee in possession or for any loss on realisation; or

 

(b)  
for any default or omission for which a mortgagee in possession might be liable.

 

7.3  
Privileges

 
Each Receiver and the Lender is entitled to all the rights, powers, privileges
and immunities conferred by law on mortgagees and receivers duly appointed under
any law (including the Act).
 

7.4  
Protection of third parties

 
No person (including a purchaser) dealing with the Lender or a Receiver or its
or his agents will be concerned to enquire:
 

(a)  
whether the Secured Liabilities have become payable;

 
 
6

--------------------------------------------------------------------------------


 

(b)  
whether any power which the Lender or a Receiver is purporting to exercise has
become exercisable or is being properly exercised;

 

(c)  
whether any money remains due under the Financing Agreements; or

 

(d)  
how any money paid to the Lender or to that Receiver is to be applied.

 

7.5  
Redemption of prior mortgages

 

(a)  
At any time after this Security has become enforceable, the Lender may:

 

(i)  
redeem any prior security interest against any Security Asset; and/or

 

(ii)  
procure the transfer of that security interest to itself; and/or

 

(iii)  
settle and pass the accounts of the prior mortgagee, chargee or encumbrancer;
any accounts so settled and passed will be, in the absence of manifest error,
conclusive and binding on the Chargor.

 

(b)  
The Chargor must pay to the Lender, immediately on demand, the costs and
expenses incurred by the Lender in connection with any such redemption and/or
transfer, including the payment of any principal or interest.

 

7.6  
Contingencies

 
If this Security is enforced at a time when no amount is due under the Financing
Agreements but at a time when amounts may or will become due, the Lender (or the
Receiver) may pay the proceeds of any recoveries effected by it into a suspense
account.
 

8.  
RECEIVER

 

8.1  
Appointment of Receiver

 

(a)  
Except as provided below, the Lender may appoint any one or more persons to be a
Receiver of all or any part of the Security Assets if:

 

(i)  
this Security has become enforceable; or

 

(ii)  
the Chargor so requests the Lender in writing at any time.

 

(b)  
Any appointment under paragraph (a) above may be by deed, under seal or in
writing under its hand.

 

(c)  
Any restriction on the right of a mortgagee to appoint a Receiver conferred by
law (including under section 109(1) of the Act) does not apply to this Deed.

 

(d)  
The Lender is not entitled to appoint a Receiver solely as a result of obtaining
a moratorium (or anything done with a view to obtaining a moratorium) under the
Insolvency Act 2000 except with the leave of the court.

 

8.2  
Removal

 
The Lender may by writing under its hand (subject to any requirement for an
order of the court in the case of an administrative receiver) remove any
Receiver appointed by it and may, whenever it thinks fit, appoint a new Receiver
in the place of any Receiver whose appointment may for any reason have
terminated.
 
 
7

--------------------------------------------------------------------------------


 

8.3  
Remuneration

 
The Lender may fix the remuneration of any Receiver appointed by it and the
maximum rate imposed by any law (including under section 109(6) of the Act) will
not apply.
 

8.4  
Agent of the Chargor

 

(a)  
A Receiver will be deemed to be the agent of the Chargor for all purposes and
accordingly will be deemed to be in the same position as a Receiver duly
appointed by a mortgagee under the Act. The Chargor alone is responsible for the
contracts, engagements, acts, omissions, defaults and losses of a Receiver and
for liabilities incurred by a Receiver.

 

(b)  
The Lender will incur no liability (either to the Chargor or to any other
person) by reason of the appointment of a Receiver or for any other reason.

 

8.5  
Relationship with Lender

 
To the fullest extent allowed by law, any right, power or discretion conferred
by this Deed (either expressly or impliedly) or by law on a Receiver may after
this Security becomes enforceable be exercised by the Lender in relation to any
Security Asset without first appointing a Receiver and notwithstanding the
appointment of a Receiver.
 

9.  
POWERS OF RECEIVER

 

9.1  
General

 

(a)  
A Receiver has all of the rights, powers and discretions set out below in this
Clause in addition to those conferred on it by any law, including all the
rights, powers and discretions conferred on a receiver under the Act and a
receiver or an administrative receiver under the Insolvency Act, 1986.

 

(b)  
If there is more than one Receiver holding office at the same time, each
Receiver may (unless the document appointing him states otherwise) exercise all
of the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

 

9.2  
Possession

 
A Receiver may take immediate possession of, get in and collect any Security
Asset.
 

9.3  
Employees

 
A Receiver may appoint and discharge managers, officers, agents, accountants,
employees and others for the purposes of this Deed upon such terms as to
remuneration or otherwise as he thinks fit.
 

9.4  
Borrow money

 
A Receiver may raise and borrow money either unsecured or on the security of any
Security Asset either in priority to this Security or otherwise and generally on
any terms and for whatever purpose which he thinks fit.
 
 
8

--------------------------------------------------------------------------------


 

9.5  
Sale of assets

 

(a)  
A Receiver may sell, exchange, convert into money and realise any Security Asset
by public auction or private contract and generally in any manner and on any
terms which he thinks fit.

 

(b)  
The consideration for any such transaction may consist of cash, debentures or
other obligations, shares, stock or other valuable consideration and any such
consideration may be payable in a lump sum or by instalments spread over any
period which he thinks fit.

 

9.6  
Compromise

 
A Receiver may settle, adjust, refer to arbitration, compromise and arrange any
claim, account, dispute, question or demand with or by any person who is or
claims to be a creditor of the Chargor or relating in any way to any Security
Asset.
 

9.7  
Legal actions

 
A Receiver may bring, prosecute, enforce, defend and abandon any action, suit or
proceedings in relation to any Security Asset which he thinks fit.
 

9.8  
Receipts

 
A Receiver may give a valid receipt for any moneys and execute any assurance or
thing which may be proper or desirable for realising any Security Asset.
 

9.9  
Delegation

 
A Receiver may delegate his powers in accordance with this Deed.
 

9.10  
Other powers

 
A Receiver may:
 

(a)  
do all other acts and things which he may consider desirable or necessary for
realising any Security Asset or incidental or conducive to any of the rights,
powers or discretions conferred on a Receiver under or by virtue of this Deed or
law;

 

(b)  
exercise in relation to any Security Asset all the powers, authorities and
things which he would be capable of exercising if he were the absolute
beneficial owner of that Security Asset; and

 

(c)  
use the name of the Chargor for any of the above purposes.

 

10.  
APPLICATION OF PROCEEDS

 
Any moneys received by the Lender or any Receiver after this Security has become
enforceable must be applied in the following order of priority:
 

(a)  
in or towards payment of or provision for all costs and expenses incurred by the
Lender or any Receiver under or in connection with this Deed and of all
remuneration due to any Receiver under or in connection with this Deed;

 

(b)  
in or towards payment of or provision for the Secured Liabilities; and

 
 
9

--------------------------------------------------------------------------------


 

(c)  
in payment of the surplus (if any) to the Chargor or other person entitled to
it.

 
This Clause is subject to the payment of any claims having priority over this
Security. This Clause does not prejudice the right of the Lender to recover any
shortfall from the Chargor.
 

11.  
EXPENSES AND INDEMNITY

 
The Chargor must:
 

(a)  
immediately on demand pay all costs and expenses (including legal fees) incurred
in connection with this Deed by the Lender, any Receiver, attorney, manager,
agent or other person appointed by the Lender under this Deed; and

 

(b)  
keep each of them indemnified against any failure or delay in paying those costs
or expenses.

 

12.  
DELEGATION

 

12.1  
Power of Attorney

 
The Lender or any Receiver may delegate by power of attorney or in any other
manner to any person any right, power or discretion exercisable by it under this
Deed.
 

12.2  
Interest Periods

 
Any such delegation may be made upon any terms (including power to sub-delegate)
which the Lender or any Receiver may think fit.
 

12.3  
Liability

 
Neither the Lender nor any Receiver will be in any way liable or responsible to
the Chargor for any loss or liability arising from any act, default, omission or
misconduct on the part of any delegate or sub-delegate.
 

13.  
FURTHER ASSURANCES

 
The Chargor must, at its own expense, take whatever action the Lender or a
Receiver may require for:
 

(a)  
creating, perfecting or protecting any security intended to be created by this
Deed; or

 

(b)  
facilitating the realisation of any Security Asset, or the exercise of any
right, power or discretion exercisable, by the Lender or any Receiver or any of
its delegates or sub-delegates in respect of any Security Asset.

 
This includes:
 

(i)  
the execution of any transfer, conveyance, assignment or assurance of any
property, whether to the Lender or to its nominee; or

 

(ii)  
the giving of any notice, order or direction and the making of any registration,

 
which, in any such case, the Lender may think expedient.
 
 
10

--------------------------------------------------------------------------------


 

14.  
POWER OF ATTORNEY

 
The Chargor, by way of security, irrevocably and severally appoints the Lender,
each Receiver and any of its delegates or sub-delegates to be its attorney to
take any action which the Chargor is obliged to take under this Deed. The
Chargor ratifies and confirms whatever any attorney does or purports to do under
its appointment under this Clause.
 

15.  
PRESERVATION OF SECURITY

 

15.1  
Continuing security

 
This Security is continuing and will extend to the ultimate balance of the
Secured Liabilities regardless of any intermediate payment or discharge in whole
or in part.
 

15.2  
Reinstatement

 
If any payment by an Obligor or discharge given by the Lender (whether in
respect of the obligations of any Obligor or any security for those obligations
or otherwise) is avoided or reduced as a result of insolvency, liquidation,
administration or any similar event:
 

(a)  
the liability of the Chargor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

 

(b)  
the Lender shall be entitled to recover the value or amount of that security or
payment from the Chargor, as if the payment, discharge, avoidance or reduction
had not occurred.

 

15.3  
Waiver of defences

 
The obligations of the Chargor under this Deed will not be affected by any act,
omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Deed (whether or not known to the
Chargor or the Lender). This includes:
 

(a)  
any time or waiver granted to, or composition with, any person;

 

(b)  
the release of any person under the terms of any composition or arrangement;

 

(c)  
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any person;

 

(d)  
any non-presentation or non-observance of any formality or other requirement in
respect of any instruments or any failure to realise the full value of any
security;

 

(e)  
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

 

(f)  
any amendment (however fundamental) of a Financing Agreement or any other
document or security;

 

(g)  
any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Financing Agreement or any other document or
security; or

 

(h)  
any insolvency or similar proceedings.

 
 
11

--------------------------------------------------------------------------------


 

15.4  
Immediate recourse

 
The Chargor waives any right it may have of first requiring the Lender (or any
trustee or agent on its behalf) to proceed against or enforce any other rights
or security or claim payment from any person before claiming from the Chargor
under this Deed. This waiver applies irrespective of any law or any provision of
a Financing Agreement to the contrary.
 

15.5  
Appropriations

 
The Lender (or any trustee or agent on its behalf) may at any time during the
Security Period without affecting the liability of the Chargor under this Deed:
 

(a)  
  (i)  refrain from applying or enforcing any other moneys, security or rights
held or received by the Lender (or any trustee or agent on its behalf) in
respect of those amounts; or

 

(ii) 
apply and enforce the same in such manner and order as it sees fit (whether
against those amounts or otherwise); and

 

(b)  
hold in an interest bearing suspense account any moneys received from the
Chargor or on account of the liability of the Chargor under this Deed.

 

15.6  
Additional security

 
This Security is in addition to and is not in any way prejudiced by any other
security now or subsequently held by the Lender.
 

15.7  
Deferral of Chargor's rights

 
Until all the Secured Liabilities have been irrevocably paid in full and unless
the Lender otherwise directs, the Chargor will not exercise any rights which it
may have by reason of performance by it of its obligations under the Financing
Agreements:
 

(a)  
to be indemnified by any Obligor;

 

(b)  
to claim any contribution from any other guarantor of any Obligor's obligations
under the Financing Agreements; and/or

 

(c)  
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any of the Lender's rights under the Financing Agreements or of
any other guarantee or security taken pursuant to, or in connection with, the
Financing Agreements by the Lender.

 

16.  
CHANGES TO THE PARTIES

 

16.1  
The Chargor

 
The Chargor may not assign or transfer any of its rights or obligations under
this Deed without the prior consent of the Lender.
 

16.2  
The Lender

 

(a)  
The Lender may assign or otherwise dispose of all or any of its rights under
this Deed in accordance with the Financing Agreements to which it is a party.

 
 
12

--------------------------------------------------------------------------------


 

(b)  
References to the Lender in this Deed include any successor Lender appointed
under the Credit Agreement.

 

17.  
MISCELLANEOUS

 

17.1  
Covenant to pay

 
The Chargor must pay or discharge the Secured Liabilities in the manner provided
for in the Financing Agreements.
 

17.2  
Tacking

 
The Lender must perform its obligations under the Credit Agreement (including
any obligation to make available further advances).
 

17.3  
New Accounts

 

(a)  
If any subsequent charge or other interest affects any Security Asset, the
Lender may open a new account with the Chargor.

 

(b)  
If the Lender does not open a new account, it will nevertheless be treated as if
it had done so at the time when it received or was deemed to have received
notice of that charge or other account.

 

(c)  
As from that time all payments made to the Lender will be credited or be treated
as having been credited to the new account and will not operate to reduce any
Secured Liability.

 

17.4  
Time deposits

 
Without prejudice to any right of set-off the Lender may have under any other
Financing Agreement or otherwise, if any time deposit matures on any account the
Chargor has with the Lender within the Security Period when:
 

(a)  
this Security has become enforceable; and

 

(b)  
no Secured Liability is due and payable,

 
that time deposit will automatically be renewed for any further maturity which
the Lender considers appropriate.
 

18.  
RELEASE

 
At the end of the Security Period but not otherwise, the Lender must, at the
request and cost of the Chargor, take whatever action is necessary to release
the Security Assets from this Security.
 

19.  
NOTICES

 

19.1  
In writing

 

(a)  
Any communication in connection with this Deed must be in writing and, unless
otherwise stated, may be given in person, by post, telex or fax.

 
 
13

--------------------------------------------------------------------------------


 

(b)  
Unless it is agreed to the contrary, any consent or agreement required under
this Deed must be given in writing.

 

19.2  
Contact details

 

(a)  
The contact details of the Chargor for all notices in connection with this
Agreement are the same as those set out in the Credit Agreement for the Company.

 

(b)  
The contact details of the Lender all notices in connection with this Agreement
are the same as those set out in the Credit Agreement for the Lender.

 

(c)  
Any Party may change its contact details by giving five Business Days' notice to
the Lender or (in the case of the Lender) to the other Party.

 

(d)  
Where the Lender nominates a particular department or officer to receive a
notice, a notice will not be effective if it fails to specify that department or
officer.

 

19.3  
Effectiveness

 

(a)  
Except as provided below, any notice in connection with this Deed will be deemed
to be given as follows:

 

(i)    
if delivered in person, at the time of delivery;

 

(ii)   
if posted, five days after being deposited in the post, postage prepaid, in a
correctly addressed envelope; and

 

(iii)  
if by fax, when received in legible form.

 

(b)  
A communication given under paragraph (a) above but received on a non-working
day or after business hours in the place of receipt will only be deemed to be
given on the next working day in that place.

 

20.  
LANGUAGE

 
Any notice given in connection with this Deed must be in English.
 

21.  
SEVERABILITY

 
If a term of this Deed is or becomes illegal, invalid or unenforceable in any
jurisdiction, that will not affect:
 

(a)  
the legality, validity or enforceability in that jurisdiction of any other term
of this Deed; or

 

(b)  
the legality, validity or enforceability in any other jurisdiction of that or
any other term of this Deed.

 

22.  
WAIVERS AND REMEDIES CUMULATIVE

 
The rights of the Lender under this Deed:
 

(a)  
may be exercised as often as necessary;

 
 
14

--------------------------------------------------------------------------------


 

(b)  
are cumulative and not exclusive of its rights under the general law; and

 

(c)  
may be waived only in writing and specifically.

 
Delay in exercising or non-exercise of any right is not a waiver of that right.
 

23.  
COUNTERPARTS

 
This Deed may be executed in any number of counterparts. This has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.
 

24.  
GOVERNING LAW

 
This Deed is governed by English law.
 

25.  
ENFORCEMENT

 

25.1  
Jurisdiction

 

(a)  
The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed.

 

(b)  
The English courts are the most appropriate and convenient courts to settle any
such dispute and the Chargor waives objection to those courts on the grounds of
inconvenient forum or otherwise in relation to proceedings in connection with
this Deed.

 

(c)  
This Clause is for the benefit of the Lender only. To the extent allowed by law,
the Lender may take:

 

(i)  
proceedings in any other court; and

 

(ii)  
concurrent proceedings in any number of jurisdictions.

 

25.2  
Service of process

 

(a)  
The Chargor irrevocably appoints the Company as its agent under this Deed for
service of process in any proceedings before the English courts.

 

(b)  
If the Company is unable for any reason to act as agent for service of process,
the Chargor must immediately appoint another agent on terms acceptable to the
Lender. Failing this, the Lender may appoint another agent for this purpose.

 

(c)  
The Chargor agrees that failure by a process agent to notify it of any process
will not invalidate the relevant proceedings.

 

(d)  
This Clause does not affect any other method of service allowed by law.

 

25.3  
Waiver of immunity

 
The Chargor irrevocably and unconditionally:
 

(a)  
agrees not to claim any immunity from proceedings brought by the Lender against
it in relation to this Deed and to ensure that no such claim is made on its
behalf;

 
 
15

--------------------------------------------------------------------------------


 

(b)  
consents generally to the giving of any relief or the issue of any process in
connection with those proceedings; and

 

(c)  
waives all rights of immunity in respect of it or its assets.

 
THIS DEED has been entered into as a deed on the date stated at the beginning of
this Deed.


16

--------------------------------------------------------------------------------




 
SIGNATORIES
 
 

 Chargor            EXECUTED as a DEED by  )
/s/ Jack Kachkar
 INYX, INC. acting by  )
Jack Kachkar
   )
Chairman, CEO, Director
 and  )      )    acting under the authority of  )    that corporation  )      
        Lender  )         WESTERNBANK PUERTO RICO  )         By: /s/ Miguel A.
Vazquez  )  
Miguel A. Vazquez
   
President Business Credit Div.
   

 
 
 
17

--------------------------------------------------------------------------------

